DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims dated 11/25/2020 are under consideration in this Office action.

Election/Restrictions
Applicant's election with traverse of Group II, claims 32 and 34-36, in the reply filed on 9/27/2022 is acknowledged.  The traversal is on the ground(s) that a burden does not exist because the groups are closely related in subject matter and could be searched and examined simultaneously without placing a serious burden on the examiner (Remarks, p. 2).  This is not found persuasive because a serious search and/or examination burden exists if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-5, 39, 41-45, 72-75 and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/2022.

Drawings
The drawings are objected to because the text is not presented in a clear manner that is suitable for publication purposes.
For example, in Fig. 1A the printing of text within a shaded box renders the text not readable. The same issue is within Fig. 1D. In Fig. 3d, the text is pixelated and blurry. In Fig. 4A the printing of text within a shaded box renders the text not readable. In Figs. 4B to 4G, the y-axis label and the text of the legends are pixelated and blurry. In Figs. 7A to 7B, the y-axis label and the text of the legends are pixelated and blurry. In Figs. 8A to 8C, the y-axis label and the text of the legends are pixelated and blurry. In Figs. 10A to 10C, the y-axis label and the text of the legends are pixelated and blurry. In Fig. 11A the printing of text within a shaded box renders the text not readable. The same issue is within Fig. 11C and 11G. In Fig. 12A to 12H, the text is pixelated and blurry. In Fig. 13A to 13G, the text is pixelated and blurry. In Fig. 14A to 14H, the text is pixelated and blurry. In Fig. 17C to 17C, the text is pixelated and blurry. In Fig. 14A to 14H, the text is pixelated and blurry. In Fig. 19A to 19F, the text is pixelated and blurry. In Fig. 20A to 20G, the text is pixelated and blurry. In Fig. 21A to 21F, the text is pixelated and blurry. In Fig. 22A to 22J, the text is pixelated and blurry. In Fig. 23A to 23F, the text is pixelated and blurry. In Fig. 24A to 24B, the text is pixelated and blurry. In Fig. 26C and 26E, the text is pixelated and blurry. In Fig. 27A to 27C, the text is pixelated and blurry.
The text of the above figures is contrasted with that of Fig. 18A and B and Fig. 25A to 25D, which is acceptable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it does not describe the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 32 is objected to because of the following informalities:  the claim introduces the first signature and second signature with the identifiers “(i)” and “(ii)”, respectively. It is suggested that the third signature be identified with “(iii)” for consistency in claim formatting.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 32 and 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
	The claim(s) recite(s) the following two steps:
	“comparing: (i) a first signature of splicing events…; (ii) a second signature of splicing events…; and a third signature of splicing events…” (claim 32); and
	“identifying one or more splicing event variations between the first signature and the second signature that are also splicing event variations between the first signature and the third signature” (claim 32).
	The amount of data constituting the “signature of splicing events” is not limited or defined by the claims. The claims broadly encompass a “signature of splicing events” broadly encompasses the amount of a two splice events, ratio of two splice events, etc. The amount of data is minimal as the signature may be simple numerical values that may be considered and compared in a purely mental manner. Thus, the comparing step broadly encompasses an abstract idea.
	The identification of one splicing event variation broadly encompasses the consideration of a limited amount of data as described above and thus, also encompasses an abstract idea.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not require any particular assay or method. To the extent that claim 34 may encompass the use of assays or methods to determine the various signature, the instant specification demonstrates that such additional steps or elements were conventional, such RNA-seq technology (p. 20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a “a method for identifying one or more biomarkers of aging”. However, the method steps in the claim only require “comparing” three signatures of splicing events and “identifying” one or more splicing even variations as claimed. Thus, it is unclear if applicant intends to cover any method of carrying out these two steps or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of identifying one or more biomarkers of aging as set forth by the preamble of the claim. It is unclear if the identified splicing event variations are the “biomarkers of aging” as set forth in the preamble. Amending the claim to include an active process step directed towards identifying one or more biomarkers of aging in some manner that is integrated by the two recited steps may aid in overcoming this rejection.
Claims 34-36 are similarly indefinite because they directly or indirectly depend from claim 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 32 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemann (Cardiovascular Research. 2010. 88:267-276).
Regarding claim 32, Niemann teaches comparing three splice signatures related to Bcl-xS, Bcl-xL and the ratio of Bcl-xS/Bcl-xL (Table 3). The splice signatures are from animals in the form of young rats, old rats and young rats under caloric restriction (Table 3).
Niemann identifies in Table 3 Bcl-xS/Bcl-xL as a splice event variation that differs between young and old rats and between young rats and calorically restricted rats (Table 3).
Regarding claim 34, Niemann teaches determining the splice signatures using PCR and primers (Online Data Supplement, p. 2; and Supplementary Table 1).
Regarding claim 35, Niemann teaches the animals are mammals in the form of rats (Table 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 32, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemann (Cardiovascular Research. 2010. 88:267-276).
Claims 32 and 35 are anticipated by Niemann. The claims are also rendered obvious as encompassing the embodiments of claim 36.
Regarding claims 32, 35 and 36, Niemann teaches comparing three splice signatures related to Bcl-xS, Bcl-xL and the ratio of Bcl-xS/Bcl-xL (Table 3). The splice signatures are from animals in the form of young rats, old rats and young rats under caloric restriction (Table 3).
Niemann identifies in Table 3 Bcl-xS/Bcl-xL as a splice event variation that differs between young and old rats and between young rats and calorically restricted rats (Table 3).
While Niemann references human studies, the reference does not specifically teach the comparing or identifying steps were carried out using splice signatures from humans.
However, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of Niemann by using human subjects rather than rats. One would have been motivated to make such a modification in order to confirm the findings in the rat models in humans and to better understood human biology in order to enhance the diagnostics and treatments of disease. The modification has a reasonable expectation of success as it simply replaces one source of mRNA (rats) with a functionally equivalent source of mRNA (humans).

Claim(s) 32, 34-35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pletcher (Current Biology. 2002. 12:712-723).
Regarding claim 32, Pletcher teaches comparing three expression signatures, that include potential splice variants, using an array (p. 713 and 721; and Fig. 4). The signatures represented genes up-regulated with age, down-regulated with age, control and caloric restriction (Fig. 4). Thus, the groups were controls, groups of different ages, and caloric restricted groups.
Pletcher teaches identifying variations between the signatures as depicted in the Venn diagram of Figure 4.
While Pletcher does not specifically identify splice variant signatures for the groups or differences between the splice variant signatures, the ordinary artisan at the time of filing would have been motivated to do so. One would have been motivated to perform such an analysis because Pletcher identified differences in the expression of genes related to RNA metabolism and in particular RNA splicing (Table 3). One would have been motivated to confirm whether the changes in the expression of genes related to RNA splicing also results in RNA splice variant differences between the groups. The modification has a reasonable expectation of success as the array used by Pletcher is able to analyze splice variant expression as noted above.
Regarding claim 34, Pletcher teaches determining of signatures based on RNA array analysis (p. 721).
The modified method would result in determining the splice variant signatures based on the array results.
Regarding claims 35 and 36, it would have been prima facie obvious to have confirmed and verified any results from Drosophila within other well-known models, such as mice or rats, and/or in human samples. One would have been motivated to undertake such an analysis in order to determine any relevance to mammalian and/or human biology. Comparing and confirming results between model systems is well-known in the field of biological research.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634